Case: 13-70001    Document: 00515970045       Page: 1     Date Filed: 08/09/2021




          United States Court of Appeals
               for the Fifth Circuit                                United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                               No. 13-70001                           August 9, 2021
                           consolidated with                          Lyle W. Cayce
                              No. 19-70001                                 Clerk



   William Speer,

                                                        Petitioner—Appellant,

                                    versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                        Respondent—Appellee.


                 Appeals from the United States District Court
                       for the Eastern District of Texas
                             USDC 2:04-CV-269


                 On Petition for Panel Rehearing
Case: 13-70001       Document: 00515970045           Page: 2     Date Filed: 08/09/2021

                                          No. 13-70001
                                      cons. w/ No. 19-70001

   Before Jones, Stewart, and Costa, Circuit Judges.
   Per Curiam:*
          The motion for panel rehearing is GRANTED. We withdraw our
   prior opinion of February 25, 2021, and substitute the following:
          In an earlier ruling in this procedurally complex case, a panel of our
   court remanded for the district court to consider whether William Speer
   could establish ineffective assistance of counsel at the state habeas stage. See
   Speer v. Stephens, 781 F.3d 784 (5th Cir. 2015). If he could, that might
   overcome his procedural default of a claim alleging that trial counsel was
   ineffective in failing to present mitigation evidence at the sentencing phase
   of his capital trial. See id.; see generally Trevino v. Thaler, 569 U.S. 413 (2013);
   Martinez v. Ryan, 566 U.S. 1 (2012). The district court ruled that Speer could
   not establish prejudice from any failure by counsel to adequately investigate
   mitigation evidence. We authorized an appeal from that ruling, see Speer v.
   Lumpkin, 824 F. App’x 240 (5th Cir. 2020), and now AFFIRM. We also
   AFFIRM the district court’s decision to deny additional funding after it had
   approved $30,000 in investigation expenses.
                                            I.
          The convoluted procedural history of this case is recounted in our
   prior opinions. See 781 F.3d at 785; 824 F. App’x at 242-44. Although the
   parties address a number of potential issues arising out of the unusual
   procedural posture of the prior panel’s remand, like the district court we
   conclude that Speer’s inability to establish prejudice from any alleged failure
   to develop and use mitigation evidence presents the most straightforward
   resolution.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                            2
Case: 13-70001        Document: 00515970045              Page: 3      Date Filed: 08/09/2021




                                             No. 13-70001
                                         cons. w/ No. 19-70001

           Claims alleging that counsel was ineffective in failing to investigate
   mitigation evidence—sometimes called “Wiggins claims” after a Supreme
   Court case recognizing them, see Wiggins v. Smith, 539 U.S. 510 (2003)—are
   now common in capital habeas litigation. As with other ineffective assistance
   of counsel claims, a petitioner must show both (1) “that counsel’s
   representation fell below an objective standard of reasonableness” and (2) a
   reasonable probability that counsel’s deficient performance prejudiced the
   petitioner. Strickland v. Washington, 466 U.S. 688, 700 (1984). We assume
   arguendo that Speer can establish the first prong, because he fails to establish
   the second. 1
           The ultimate prejudice question is whether “at least one juror would
   have struck a different balance” at the sentencing phase had it heard the
   additional mitigating evidence. Wiggins, 539 U.S. at 537. “In evaluating that
   question, it is necessary to consider all the relevant evidence that the jury
   would have had before it had [defense counsel] pursued the different path—
   not just the mitigation evidence [he] could have presented, but also the
   [aggravating] evidence that almost certainly would have come with it.” Wong
   v. Belmontes, 558 U.S. 15, 20 (2009).
           In conducting this necessarily speculative inquiry, see Sears v. Upton,
   561 U.S. 945, 956 (2010), we start with the evidence the jury did have in front
   of it at the sentencing phase. In terms of aggravation evidence, the first and
   foremost fact is that the jury had just convicted Speer of committing a murder



           1
             Similarly, we assume arguendo that Speer’s Wiggins claim is a new one subject to
   de novo review if procedural default can be overcome because it fails the prejudice
   requirement even under de novo review. The premise of the previous panel’s remand for a
   Martinez/Trevino inquiry was that Speers had procedurally defaulted this claim. 781 F.3d
   786–87. In the context of a procedurally defaulted claim, there is no state court decision,
   so our review is de novo. See Trevino v. Davis, 829 F.3d 328, 341 (5th Cir. 2016).




                                               3
Case: 13-70001     Document: 00515970045            Page: 4   Date Filed: 08/09/2021




                                       No. 13-70001
                                   cons. w/ No. 19-70001

   while he was in prison serving a life sentence for capital murder. Speer
   murdered fellow prisoner Gary Dickerson in an attempt to ingratiate himself
   with a gang called the Texas Mafia. Not surprisingly, Dickerson’s sister was
   the first witness during the sentencing phase.
          The second government witness was Speer’s codefendant from his
   first murder. Franklin Nanyoma recounted that 1990 incident. It began when
   John Collins and Nanyoma stole some checks from Collins’s father, Jerry,
   and cashed them for $800–$900. Jerry Collins discovered what his son and
   Nanyoma had done and gave them until Wednesday to return the money, but
   they felt they had no way to do that. Speer offered to solve the dilemma by
   killing Jerry Collins. John Collins left the window unlocked at his father’s
   home while Nanyoma drove Speer over. Speer got out, snuck inside, and a
   few minutes later there was a bang. Speer then returned calmly to the vehicle
   and they drove away, only to return a few minutes later when Speer decided
   he should check and make sure that Jerry Collins was dead. After Speer
   snuck back in the house and satisfied himself that Collins was dead, he and
   Nanyoma drove away.
          Speer’s mitigation case centered around two men, James Strickland
   and Gary Nixon, who volunteered as prison chaplains. They testified to
   Speer’s conversion to Christianity, which apparently occurred after the state
   notified him that it was seeking the death penalty. These two men had seen
   many insincere prisoners but were convinced that Speer was sincere in his
   faith, especially because he had never asked them for anything. In his closing
   argument at the punishment phase, Speer’s lawyer also cited testimony from
   the guilt phase that Speer did not have a disciplinary record in the prison
   before he killed Dickerson.
          We now turn to the additional mitigation evidence that Speer argues
   his lawyer should have discovered. Speer contends that his lawyer should




                                         4
Case: 13-70001        Document: 00515970045              Page: 5      Date Filed: 08/09/2021




                                             No. 13-70001
                                         cons. w/ No. 19-70001

   have presented evidence of physical and verbal abuse Speer endured. His
   stepfather admitted using a belt to whip him. 2 His mother also whipped him
   with a belt and on one occasion picked him up by the throat. Speer was also
   beaten when he went to live with his biological father shortly before his first
   murder. One of those beatings resulted in black eyes and a cut on his face.
           There was other domestic violence in Speer’s childhood home; his
   stepfather would savagely beat his mother. Speer also points to verbal abuse
   from his stepfather and mother. Speer’s stepfather, for instance, repeatedly
   called him “retarded” and told him he was “fat, worthless, and stupid.”
   Drug and alcohol abuse were prevalent in his childhood home.
           Speer also argues that he was bullied at school and had very few
   friends. Kids made fun of him because he was overweight and placed in
   special education classes. His cousin estimates that Speer had perhaps one
   real friend. To try and make friends, Speer would do most anything kids
   asked him to do. Once some kids convinced him to destroy a neighbor’s
   outdoor pool. Other times it was simpler stuff like throwing a rock or jumping
   out of a tree. Despite Speer’s efforts, these people never became his friends.
           This desire to please others, which Speer already displayed in grade
   school, motivated both murders he committed: Speer was not involved in
   stealing checks from Jerry Collins, but volunteered to kill Collins as a favor
   to the thieves from whom Collins had demanded repayment; Speer’s killing
   of Gary Dickerson was an attempt to ingratiate himself with gang leaders.
   The deep roots of this impulse, which one doctor diagnosed as dependent
   personality disorder, highlight what the district court described as the


           2
             His stepfather later murdered his mother, but that occurred years after Speer was
   already imprisoned for his first murder. See McGhee v. State, 2011 WL 286119 (Tex. App.—
   Houston [1st Dist.] 2011, pet. ref’d, untimely filed) (unpublished).




                                               5
Case: 13-70001       Document: 00515970045         Page: 6    Date Filed: 08/09/2021




                                         No. 13-70001
                                     cons. w/ No. 19-70001

   double-edged nature of much of this mitigation evidence. Although much of
   it might have painted him in a sympathetic light, some of it also could be
   viewed as additional evidence of future dangerousness.          See Cullen v.
   Pinholster, 563 U.S. 170, 201 (2011) (recognizing that new evidence showing
   a history of crime, mental illness, and drug abuse in defendant’s family is “by
   no means clearly mitigating as the jury might have concluded that [the
   defendant] was simply beyond rehabilitation”); Wong, 558 U.S. at 26
   (explaining that when evaluating prejudice a court must consider the “bad
   evidence [that] would have come in with the good”).
            In addition to the dependent personality disorder that appears to have
   motivated his first two murders and could continue to make Speer dangerous,
   the district court recognized the following as double-edged evidence: At just
   four years old, Speer was kicked out of daycare for injuring another student.
   In second grade, this violent streak reemerged when he threw a desk at his
   teacher. The same psychologist that found him cooperative and pleasant
   determined that he had longstanding, unresolved anger problems. He also
   set fires as a child. And one part of the “new” evidence undercuts the
   mitigation testimony from the prison chaplains that was presented at his trial:
   Speer told one psychologist in 1991 that he had recently become a Christian,
   years before he would tell the volunteer chaplains the same recent conversion
   story.
            After recalibrating both the aggravating and mitigating sides of the
   ledger to account for the evidence that trial counsel did not present, we
   conclude that no juror would have reached a different conclusion. Speer has
   identified much more to put on the mitigation scale. But the additional
   mitigation evidence is not as strong as the undiscovered evidence in
   successful Wiggins cases. Take Wiggins itself. Trial counsel failed to
   introduce evidence showing that the defendant had suffered from severe




                                           6
Case: 13-70001           Document: 00515970045                  Page: 7        Date Filed: 08/09/2021




                                                 No. 13-70001
                                             cons. w/ No. 19-70001

   deprivation, abuse, and rape in foster care and he had no violent history
   (except the charged crime) to offset that mitigation evidence. See Wiggins,
   539 U.S. at 534–35. Terry Williams was criminally neglected as a child and
   was a model prisoner—helping to disrupt a prison gang and find and return a
   guard’s wallet. Williams, 529 U.S. at 396. And contrary to the unrebutted
   story the jury heard that Demarcus Sears grew up in a “stable and
   advantaged” environment, the defendant actually was subjected to sexual
   abuse and alcohol and drug abuse from an early age that left him in the first
   percentile of cognitive ability. Sears v. Upton, 561 U.S. 945, 947, 948–49
   (2010). Rompilla v. Beard is, in some respects, closer to this case. 545 U.S.
   374 (2005). The defense lawyer failed to uncover evidence of significant
   domestic abuse during Rompilla’s childhood, though that abuse was even
   more severe than the evidence here. 3 Thus the mitigation evidence Speer
   points to, while substantial, is not as substantial as that in the cases finding
   prejudice from counsel’s failure to fully investigate.



           3   The Supreme Court quoted the following from the Third Circuit’s opinion:
                     Rompilla's parents were both severe alcoholics who drank constantly.
                     His mother drank during her pregnancy with Rompilla, and he and his
                     brothers eventually developed serious drinking problems. His father,
                     who had a vicious temper, frequently beat Rompilla's mother, leaving her
                     bruised and black-eyed, and bragged about his cheating on her. His
                     parents fought violently, and on at least one occasion his mother stabbed
                     his father. He was abused by his father who beat him when he was young
                     with his hands, fists, leather straps, belts and sticks. All of the children
                     lived in terror. There were no expressions of parental love, affection or
                     approval. Instead, he was subjected to yelling and verbal abuse. His
                     father locked Rompilla and his brother Richard in a small wire mesh dog
                     pen that was filthy and excrement filled. He had an isolated background,
                     and was not allowed to visit other children or to speak to anyone on the
                     phone. They had no indoor plumbing in the house, he slept in the attic
                     with no heat, and the children were not given clothes and attended school
                     in rags.
   545 U.S. at 391–92.




                                                     7
Case: 13-70001      Document: 00515970045         Page: 8    Date Filed: 08/09/2021




                                        No. 13-70001
                                    cons. w/ No. 19-70001

          But the biggest difference between Speer’s Wiggins claim and
   successful ones is on the aggravating evidence side of the scale. The question
   of future dangerousness often focuses on the likelihood the defendant will be
   violent in prison (because the defense can argue that alternatives of a lengthy
   or lifetime prison sentence protect the general public from the defendant).
   Cf. Kelly v. South Carolina, 534 U.S. 246, 253 (2002) (“[E]vidence of violent
   behavior in prison can raise a strong implication of ‘generalized . . . future
   dangerousness’” (quoting Simmons v. South Carolina, 512 U.S. 154, 171
   (1994)). Because of the salience of the violence-in-prison concern, experts
   often testify about the likelihood a defendant will harm others inside the
   prison. See, e.g., Garcia v. Stephens, 757 F.3d 220, 222 (5th Cir. 2014)
   (discussing psychologist who testified about prison security measures that
   can impact future dangerousness); Scheanette v. Quarterman, 482 F.3d 815,
   821 (5th Cir. 2007) (discussing expert opinion there was an 18.8% chance
   defendant would be violent in prison); Murphy v. Davis, 737 F. App’x 693,
   698, 704 (5th Cir. 2018) (discussing defense expert who testified that
   administrative segregation would prevent defendant from posing a danger in
   prison); Griffith v. Quarterman, 196 F. App’x 237, 239 (5th Cir. 2006)
   (discussing expert who testified defendant would not be dangerous in prison
   if he was not around women). Guesswork on that paramount consideration
   was not needed here. While in prison for murder, Speer murdered again. It
   is difficult to think of more probative evidence on whether Speer might
   commit violent acts while incarcerated than the fact that he already had.
          For these reasons as well as the additional ones the district court
   discussed, it was not error to conclude that each juror would have reached
   the same sentencing decision even with the additional evidence that Speer
   now argues should have been presented at his trial.




                                          8
Case: 13-70001      Document: 00515970045           Page: 9   Date Filed: 08/09/2021




                                        No. 13-70001
                                    cons. w/ No. 19-70001

                                              II.
          Speer also challenges the district court’s refusal to grant a hearing and
   to issue a third order funding a mitigation expert. We review both of these
   claims for abuse of discretion. Ayestas v. Davis, 138 S. Ct. 1080, 1094 (2018)
   (funding request); Schiro v. Landrigan, 550 U.S. 465, 475 (2007) (hearing).
          We start with the funding issue. Soon after our court’s 2015 remand
   of this case to allow for the appointment of supplemental counsel, the
   magistrate judge approved $15,000 in “preliminary funding” for a mitigation
   expert.
          The next year Speer asked for $30,000 more. The magistrate court
   judge found that the request was for services “of an unusual character of
   duration,” so as to allow funding beyond the statute’s default $7,500 cap.
   See 18 U.S.C. § 3599(g)(2). The court concluded, however, that the amount
   requested was “excessive.” As a result, the magistrate judge approved only
   an additional $15,000, subject to final approval of the Chief Judge of the
   Court of Appeals, which was granted. In its order partially granting the
   funding request, the magistrate judge placed Speer “on notice that the
   amount approved by this order may be the final amount that will be approved
   in this case, and it should be treated as such.”
          Despite the warning, Speer later sought additional funding of $15,000
   (the same amount reduced from the prior request). The magistrate judge
   denied the request. He first noted that the court had already approved four
   times the presumptive maximum in section 3599(g)(2). It next reminded
   Speer of the court’s earlier “admonishment” that it would not approve more
   than $30,000. Finally, the court observed that the request $45,000 in total
   funding would exceed “the norm for expert funding in capital habeas
   proceedings.”




                                          9
Case: 13-70001     Document: 00515970045         Page: 10    Date Filed: 08/09/2021




                                       No. 13-70001
                                   cons. w/ No. 19-70001

          Speer argues that the court abused its discretion in denying the
   additional $15,000 because it did not address considerations that Ayestas v.
   Davis, 138 S. Ct. 1080, 1094 (2018), stated can inform whether a funding
   request is “reasonably necessary” within the meaning of section 3599(f).
   Those considerations are “the potential merit of the claims that the applicant
   wants to pursue, the likelihood that the services will generate useful and
   admissible evidence, and the prospect that the applicant will be able to clear
   any procedural hurdles standing in his way.” Id.
          Here, however, the court did find that funding was reasonably
   necessary. Beyond that, it found that there was a need “for services of an
   unusual character or duration” that warranted funding in excess of the
   presumptive statutory cap. The amount of such excess funding is a highly
   discretionary determination. And by the time a court is considering a request
   for a third disbursement of funds, it is quite familiar with the case and the
   funding needs. We thus see no requirement that its order include the “claim-
   by-claim” analysis that Speer seeks. As a result, the district court did not
   abuse its discretion in refusing to grant more than $30,000 in funding.
          We likewise see no abuse of discretion in the denial of a hearing. The
   prejudice analysis that the district court conducted and that we affirmed is a
   legal analysis that would not have benefitted from testimony.

                                       ***

          The judgment of the district court is AFFIRMED.




                                        10